Exhibit 12 Ball Corporation and Subsidiaries Ratio of Earnings to Fixed Charges ($ in millions) Earnings before taxes $ Plus: Interest expensed and capitalized (a) Interest expense within rent Amortization of capitalized interest Distributed income of equity investees – Less: Interest capitalized ) Adjusted earnings $ Fixed charges (b) Ratio of earnings to fixed charges x x x x x (a)Amounts do not include interest for unrecognized tax benefits related to uncertain tax positions. (b)Fixed charges include interest expensed and capitalized as well as interest expense within rent. Page 1 of 1
